Citation Nr: 0613396	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability as a result of VA treatment for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1941 
to December 1942.  The veteran died in February 1996.  The 
claimant is his widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

This case has been advanced on the Board's docket pursuant to 
the provisions of 38 C.F.R. § 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005).

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death. 38 U.S.C.A. § 5121, 5101(a) (West 2002); 38 
C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998).  Generally, only evidence contained in the claims file 
at the time of the veteran's death will be considered when 
reviewing a claim for accrued benefits.  This includes 
service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993).  See also VAOPGCPREC 6-93 and 12-94, and 
Conary v. Derwinski, 3 Vet. App. 109 (1992) (regarding 
consideration of certain financial information).

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998) (emphasizing that a survivor's 
accrued benefits claim derives from the veteran's having had 
a claim pending at date of death); see also Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996) (an accrued-benefits claimant has 
"basically, the right to stand in the shoes of the veteran 
and pursue his claim after his death").  Thus, in the 
adjudication of a claim for accrued benefits, the claimant is 
bound by the same legal requirements to which the veteran or 
other payee would have been bound had he survived to have his 
claims finally decided.

In this case, the claimant's accrued benefits claim is a 
claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, based on allegations that in the course of care 
provided at VA facilities including hospital and long-term 
nursing facilities, the veteran suffered falls that resulted 
in injuries for which compensation pursuant to 
38 U.S.C.A. § 1151 was warranted.  

The veteran, or others on the veteran's behalf, submitted a 
claim in February 1994 including for injuries sustained in 
the course of VA hospital care or treatment.  In a May 1994 
letter, the veteran's wife, acting as the veteran's 
fiduciary, informed that incidents where the veteran 
sustained injuries in the course of care included injuries 
sustained at the St. Albans VA extended care facility around 
February 13, 1993 and August 6, 1993, and at Brooklyn VA 
Medical Center (VAMC) around January 18, 1994, and March 4, 
1994.  In a further statement in October 1994, the veteran's 
wife averred that the veteran fell out of bed on July 17, 
1994, at St. Albans.  

The claim for benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (2005) remained pending at the time of the 
veteran's death in February 1996.  

While the claimant was afforded a VCAA letter in March 2004, 
that letter purporting to address the claim of entitlement to 
accrued benefits based on a pending claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 at the time 
of the veteran's death, that letter only provided 
instructions as to 'what the evidence must show' for claims 
for dependency and indemnity compensation (DIC) and for death 
pension benefits.  The VCAA letter did not address the 
requirements for an accrued benefits claim or the 
requirements for the underlying claim pursuant to 38 U.S.C.A. 
§ 1151.  

Hence, a further VCAA letter is in order to assist the 
claimant in developing her accrued benefits claim.  In the 
letter, the claimant should be informed of the evidence 
obtained, the evidence necessary to support the claim, and 
what VA and what the claimant must do, in their respective 
roles, in development of the claim.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

Accordingly, the case is remanded for the following:

1.  The RO again must review the claims 
file and satisfy all VCAA notice 
obligations in accordance with the 
holdings in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. 
March 3, 2006); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  As 
such, the RO must provide a VCAA notice 
letter which notifies the claimant of the 
specific evidence needed to support her 
claim for accrued benefits and the 
special rules regarding admissible 
evidence pertaining to such claims, and 
the applicable requirements for the 38 
U.S.C.A. § 1151 claim underlying the 
accrued benefits claim.  Any responses 
received should be associated with the 
claims folder.  Any necessary additional 
development indicated by any response to 
the notice letter should be undertaken.  

2.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the accrued benefits claim 
de novo.  If a complete grant of the 
benefits sought is not afforded the 
claimant, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





